The Home Protective Association, a fraternal insurance company, issued a contract of insurance to Jacob Woodard, one of its members. The contract provided that the insurance company would pay to the beneficiary $100 if the insured died within six months from the date of the certificate. The contract further provided that the face value of the policy should be increased $12.50 each calendar month, until the liability reached the sum of $1,000. The policy was issued in May, 1917. The American Insurance Union assumed the obligation of the Home Protective Association in the contract, and bound itself to answer for all the obligations of the contract to the insured and beneficiary. The American Insurance Union declared a forfeiture of the contract of insurance in October, 1923, on the ground that Jacob Woodard had failed to pay the premium due on the policy. The insured was about 65 years of age at the time the plaintiff in error declared a forfeiture of the policy.
The insured commenced an action against the insurance company for damages for the wrongful breach of the contract. The trial of the cause resulted in judgment for the plaintiff. The insurance company has appealed the cause here for review, and assigns the same errors in this case as were assigned for reversal in the case of American Insurance Co. v. Rosa Woodard, No. 16816, this day decided. (infra, 248).
The facts involved in this appeal are the same as were involved in the Rosa Woodard Case, although the court arrived at the damages suffered by the plaintiff according to the rule stated in the Rosa Woodard Case, except the court did not allow interest on the premiums necessary to carry the contract for the remainder of the life expectancy of the plaintiff, and did not allow interest on the present value of the policy. The plaintiff did not cross-appeal, and assigned such failure as error. The conclusions reached in the case of American Insurance Union v. Rosa Woodard, supra, dispose of the contentions of the plaintiff in error in this case, adversely to the claims of the latter.
The judgment is affirmed.
By the Court: It is so ordered. *Page 244